DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title
Applicant has amended the title; objection is withdrawn.

Specification
Applicant has amended the abstract; objection is withdrawn.

Claim Objections
The objection to claim 8 is withdrawn.  Examiner concurs with Applicant’s explanation (see page 13 of remarks filed 13 January 2022) regarding the claimed “third corner”.

Allowable Subject Matter
Claims 1, 3-5 & 7-22 are allowed.   The following is an Examiner’s statement of reasons for allowance:  Applicant has amended independent claim 1 to incorporate allowable matter, as indicated on page 12 of Applicant’s remarks filed 13 January 2022.  Each of independent claims 1, 19, 20, 21 & 22 was carefully checked for duplication and for incorporation of subject matter previously indicated as allowable.  Please see the action mailed 15 October 2021 for a more detailed explanation of reason for indication of allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY LEE whose telephone number is (571)270-7306. The examiner can normally be reached MTWF 0930-1800; TH 1030-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURENCE J LEE/Primary Examiner, Art Unit 2624